Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Melvin Eleazer and MNE Broadcasting, LLC, appeal from the district court’s orders denying their motion to set aside a default judgment and their motion for a continuance in the underlying civil action. We have reviewed the record included on appeal, as well as the parties’ briefs, and find no error in the district court’s orders. Accordingly, we affirm for the reasons stated by the district court. Charter Commc’ns VI, LLC v. Eleazer, No. 5:04-cv-01204, 2010 WL 2509841 (S.D. W. Va. Sept. 8, 2009, June 18, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.